DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-22 are presented for examination. 

Drawings
3.	The correction drawings received on 06/22/2022 are acceptable for examination purposes. Therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-22 under 35 U.S.C. § 112, second paragraph, is withdrawn in view of applicant's amendments/remarks.

Response to Arguments
5.	Applicant’s argument filed on 06/22/2022 with respect claims 1-22 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of "determining a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal." As recited in claim 1, and similar features in independent claims16, 17, and 19.
Examiner respectfully disagrees and asserts the reference of Nowak et al. (U.S. PN: 6,304,825) in column 4, lines 1-8 and column 7 lines 19-32 teaches such feature. For example, An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface. see column 4, lines 1-8.
In addition to the system and method described above in connection with FIGS. 3-6, the rotary encoder error can be determined in other ways. For example, the rotary encoder error can be determined, e.g., at the factory using a separate encoder system 708 comprised of a detecting element 710 and an encoder 712. Based on the results obtained from running a test print with the system shown in FIG. 7, the rotary encoder error for a specific encoder 116/encoder roll 110 can be determined. In particular, the amplitude and phase of the error can be measured from a pattern produced on the test print, and then stored in nonvolatile memory (e.g., the amplitude memory 130 and the phase memory 132, respectively) of the marking device for future correction. see column 7, lines 19-32.
Also, the applicant contends that the cited references fail to teaches or suggest “estimating a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time.” As recited in claim 1, and similar features in independent claims16, 17, and 19.
Examiner respectfully disagrees and asserts the reference of Nowak teaches in column 4, lines 9-19, column 6, lines 51-65, and column 7 lines 2-18 the limitation above. For example, According to the invention, the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116. See  column 4, lines 9-19. 
In one embodiment, the pointer is incremented in synchronization with each pulse of the encoder signal 118. Therefore, the rotary encoder error corresponding to the interval between adjacent pulses is corrected precisely. In an alternative embodiments, it may be sufficient to correct the error only over longer time periods, e.g., every eight pulses of the encoder signal 118, depending, e.g., upon the desired resolution and system hardware constraints. See column 6, lines 51-65.
Thus, the phase relationship between the rotary encoder error and the normalized sine value was not offset by 180 degrees as desired, but was nearly zero (i.e., the sine value was nearly synchronized with the rotary encoder error, and thus the corrected rotary encoder error nearly doubled). FIG. 6 shows a rotary encoder error amplitude of 52.08 microns per second at the rotary encoder error frequency of 4.37 Hz as a result of a second correction. As shown, the second correction substantially decreased the original rotary encoder error amplitude of 694.17 microns per second to 52.08 microns per second. The error with the second correction is less than 2 microns from zero to peak (i.e., within the background noise range of the measuring device). In the second correction, the desired offset phase relationship between the sine value used in correction and the rotary encoder error was obtained, and the rotary encoder error is substantially cancelled. See column 7, lines 2-18. Further, for the Applicant’s convenience, see Fig. 2 is reproduced below.
Furthermore, the applicant contends Keenan refence which used to reject claim 15 is not in the same field of endeavor as the present application and cannot be used in rejecting any claim of the present application under 35 U.S.C. § 103.The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

    PNG
    media_image1.png
    530
    771
    media_image1.png
    Greyscale

                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

6.         Claims 1, 2, 4-10, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nowak et al. (U.S. PN: 6,304,825) "herein after as Nowak."

As per claim 1:
Nowak teaches or discloses a method for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference, comprising (see abstract, and column 2, line 64-column 3, line 4, herein the error correction logic circuit receives the encoder signal from the rotary encoder. The error correction table includes normalized error correction values. The error correction logic circuit accesses the error correction table based on the detected position of the rotating element and the rotary encoder error and obtains one of the normalized error correction values corresponding to the detected position of the rotating element and the rotary encoder error, and column 4, lines 35-45): determining a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and also see  column 6, lines 51-65, and column 7, lines 2-18). 

As per claim 2:
Nowak teaches that wherein the first time includes a current time (see column 5, lines 21-30, herein the error correction logic circuit 122 awaits receipt of an edge of the encoder signal 118. In step S212, the error correction logic circuit 122 receives the encoder signal 118 representing the actual position/speed of the moving surface, and records a timestamp representing the time of receipt. In step S214, the error correction logic circuit 122 accesses the normalized sine wave table 124 at a pointer designating a sine value corresponding to the known phase of the rotary encoder error, and Fig. 2, step 210). 

As per claim 4:
Nowak teaches that comprising storing a set of time stamped relative positions with respect to the reference over a duration of at least one period of the periodic signal error (see column 5, lines 20-26, herein FIG. 2 is a detailed flowchart showing the steps performed in correcting the encoder error. In step S210, the error correction logic circuit 122 awaits receipt of an edge of the encoder signal 118. In step S212, the error correction logic circuit 122 receives the encoder signal 118 representing the actual position/speed of the moving surface, and records a timestamp representing the time of receipt). 

As per claim 5:
Nowak teaches that comprising updating the stored set of time stamped relative positions based on a moving time window, wherein the time window has a width corresponding to a duration of the at least one period of the periodic signal error (see column 5, lines 38-45, herein In step S218, an output edge timestamp is set to equal the sum of a predetermined fixed delay and the modulated delay determined in step S216. The fixed delay is a predetermined amount set to accommodate negative correction values, yet still yield a positive output edge time stamp. The fixed delay is the delay in time between when the encoder signal 118 is received and when the encoder signal 118 is output (with no correction), and Fig. 2. 

As per claim 6:
Nowak teaches that wherein the parametrized approximation includes a linear relationship of the corrected relative position with respect to a second time (see column 5, lines 45-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary, and Fig. 2). 

As per claim 7:
Nowak teaches that wherein the linear relationship is determined by a sum of an initial relative position at an initial zero time, and a product of an average speed of the relative position at the second time and the second time (see column 6, lines 26-38, herein the amplitude of the rotary encoder error can be determined from the FFT of the converted surface encoder signal 314. The phase is determined by either: (1) comparing the index pulse 120 with the analog encoder signal output from the frequency/voltage conversion unit 316 and determining the phase value that will be 180 degrees out of phase with the measured signal; or (2) performing an iterative process of adjusting the phase value used in the correction process until the error signal strength of the corrected encoder output signal 126 is minimized (in this case, an F/V conversion device and FFT would also be employed to measure the corrected encoder output signal 126), and Fig. 3). 

As per claim 8:
Nowak teaches that wherein the determining the set of parameter values is performed using regression (see column 5, lines 59-65, herein the error correction logic circuit 122 determines whether a next index pulse has been received. If the next index pulse has been received, the pointer is reset equal to the phase of the rotary encoder error in step S226, and the process returns to step S210. If the next index pulse 120 has not been received in step S224, the count is incremented in step S228 and the process returns to step S210, and Fig. 2). 

As per claim 9:
Nowak teaches that outputting a compensated signal relating to the first corrected relative position (see column 5, lines 12-19, herein A corrected encoder output signal 126 is generated by multiplying the sine value by the known amplitude from the amplitude memory 130, thereby producing a corrected encoder output 126. The corrected encoder output 126 is then output to the motion control system 128. As a result, the effect of rotary encoder error in controlling the motion of the moving surface is eliminated or at least substantially reduced). 

As per claim 10:
Nowak teaches that generating an incremental signal based on the compensated signal (see column 5, lines 46-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary). 

As per claim 16:
Nowak teaches or discloses a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform a method for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference(see abstract, and column 2, line 64-column 3, line 4, herein the error correction logic circuit receives the encoder signal from the rotary encoder. The error correction table includes normalized error correction values. The error correction logic circuit accesses the error correction table based on the detected position of the rotating element and the rotary encoder error and obtains one of the normalized error correction values corresponding to the detected position of the rotating element and the rotary encoder error, and column 4, lines 35-45, and Fig. 1&3), comprising: determining a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and also see  column 6, lines 51-65, and column 7, lines 2-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.         Claims 3 and 17-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nowak in view of Hunter (U.S. PN: 2010/030460).

As per claim 3:
Nowak does not explicitly teach wherein the estimating includes interpolating the corrected relative position based on the determined set of parameter values.
However, Hunter in same field of endeavor teaches wherein the estimating includes interpolating the corrected relative position based on the determined set of parameter values (see paragraph [0024],herein the state estimator allows a high resolution interpolation to be achieved without compromising speed. The resolution of the interpolator is determined by the resolution of the analog to digital converter (ADC) used to digitize the raw encoder signals as well as the ratio between the sample rate of the state estimator and the bandwidth of the state estimator, and [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including the estimating includes interpolating the corrected relative position based on the determined set of parameter values.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).

As per claim 17:
 	Nowak substantially teaches or discloses a device for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference, comprising: an input signal interface configured to receive the position signal; control circuitry configured to: determine a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimate a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and also see  column 6, lines 51-65, and column 7, lines 2-18).
Nowak does not explicitly teach an output signal interface configured to output a compensated signal relating to the first corrected relative position.
However, Hunter in same field of endeavor teaches an output signal interface configured to output a compensated signal relating to the first corrected relative position (see paragraph [0050],herein Summers 23a and 23b remove offsets C.sub.0 and S.sub.0 from mCos and mSin respectively. The output of summer 23a is compensated signal mCos' 27. The gain of the sine signal relative to the cosine signal is corrected by gain G in multiplier 25. The quadrature of the sine signal relative to the cosine signal is corrected by angle .PSI. using multiplier 24 and summer 26. The result is compensated signal mSin' 28, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).
 
As per claim 18:
Nowak teaches that the control circuitry includes a processor and a memory, the memory configured to store a computer program including instructions which, when executed by the processor, cause the processor to perform a method for signal error correction of the position signal relating to the relative position of the at least one sensor with respect to the reference, including (see Figs. 1 & 3): determining the set of parameter values of the parameterized approximation of the corrected relative position with respect to the time based on measurements of the position signal over the duration of the at least one period of the periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating the first corrected relative position at the first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6).
 
As per claim 19:
Nowak substantially teaches or discloses an encoder for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference, comprising: a sensor arrangement including the least one sensor and configured to measure, via the at least one sensor, the relative position and to output the position signal based on the measured relative position; a signal error correction device adapted for signal error correction of the position signal, the signal error correction device including: an input signal interface configured to receive the position signal from the sensor arrangement; and control circuitry (34, 44) configured to: determine a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimate a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and also see  column 6, lines 51-65, and column 7, lines 2-18).
Nowak does not explicitly teach an output signal interface configured to output a compensated signal relating to the first corrected relative position.
However, Hunter in same field of endeavor teaches an output signal interface configured to output a compensated signal relating to the first corrected relative position (see paragraph [0050],herein Summers 23a and 23b remove offsets C.sub.0 and S.sub.0 from mCos and mSin respectively. The output of summer 23a is compensated signal mCos' 27. The gain of the sine signal relative to the cosine signal is corrected by gain G in multiplier 25. The quadrature of the sine signal relative to the cosine signal is corrected by angle .PSI. using multiplier 24 and summer 26. The result is compensated signal mSin' 28, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).
 
As per claim 20:
Nowak teaches that wherein the parametrized approximation includes a linear relationship of the corrected relative position with respect to a second time (see column 5, lines 45-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary, and Fig. 2).

As per claim 21:
Nowak teaches that wherein the linear relationship is determined by a sum of an initial relative position, at an initial zero time, and a product of an average speed of the relative position at the second time and the second time (see column 6, lines 26-38, herein the amplitude of the rotary encoder error can be determined from the FFT of the converted surface encoder signal 314. The phase is determined by either: (1) comparing the index pulse 120 with the analog encoder signal output from the frequency/voltage conversion unit 316 and determining the phase value that will be 180 degrees out of phase with the measured signal; or (2) performing an iterative process of adjusting the phase value used in the correction process until the error signal strength of the corrected encoder output signal 126 is minimized (in this case, an F/V conversion device and FFT would also be employed to measure the corrected encoder output signal 126), and Fig. 3). 

As per claim 22:
Nowak teaches that a signal generator configured to receive the compensated signal from the signal error correction device, to generate an incremental output signal based on the received compensated signal, and output the generated incremental output signal (see column 5, lines 46-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary).

8.         Claims 11-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nowak in view of Garcia (U.S. PN: 2013/0038490). 

As per claim 11:
Nowak does not explicitly teach evaluating a change of the relative position with a predetermined criterion.
However, Garcia in same field of endeavor teaches evaluating a change of the relative position with a predetermined criterion (see paragraph [0006], herein calculating a relative position characteristic of the second device based upon the plurality of sensor data, where the relative position characteristic includes a range between the first device and the second device, a vector of motion and a tilt angle, and an orientation defined by a local earth magnetic field or a heading; receiving at the first device data from the second device, and associating the received data with the relative position characteristic of the second device, paragraph [0124], and Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Garcia by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved the system performance.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   	As per claim 12:
Garcia teaches that wherein the predetermined criterion includes a difference between the estimated first corrected relative position at the first time and a corresponding uncorrected relative position at the first time exceeding or falling below a predetermined threshold (see paragraph [0208, herein If the Heading (change) exceeds a preset threshold, the second condition in said turning detection is satisfied. Where the detection occurs, which indicates the occurrence of a turn, a determination of topology may be conducted (e.g., as described in the next section), otherwise the algorithm may repeat until such detection is achieved). 

As per claim 13:
Garcia teaches that wherein the predetermined criterion includes a speed exceeding or falling below a predetermined threshold (see paragraph [0166], herein the acceleration profile includes, in succession, a positive phase where a positive-acceleration peak occurs due to contact and the consequent impact of the foot with the ground, and a negative phase where negative acceleration peak occurs due to a rebound; the negative acceleration peak may have an absolute value smaller than that of the positive acceleration peak. The detection of a step may be based upon the comparison of the value of the acceleration signal with a reference threshold having a pre-set value for the detection of acceleration peaks. Step counting may then be conducted and a measurement of the total distance traveled may be updated by multiplying an estimated human step length). 

As per claim 14:
Garcia teaches that wherein the predetermined criterion includes an acceleration exceeding or falling below a predetermined threshold (see paragraph [0208, herein If the Heading (change) exceeds a preset threshold, the second condition in said turning detection is satisfied. Where the detection occurs, which indicates the occurrence of a turn, a determination of topology may be conducted (e.g., as described in the next section), otherwise the algorithm may repeat until such detection is achieved).  

9.	 Claim 15 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Nowak in view of Kumakura et al. (JP 2009/508263) “herein after as Kumakura.”  

As per claim 15:
Nowak does not explicitly teach wherein the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference.
However, Kumakura in same field of endeavor teaches wherein the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference (see paragraph [0021], herein the probabilistic localization unit may use particle filter localization. Particle filter localization may hold a number of possible locations (or "particles") that may each be updated by a sensor data and a predicted change in position information. Based on the sensor data, a probability may be associated with each location. Particles may be used to generate a final position estimate. In one embodiment, a weighted average of particles may be used to generate a final position estimate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Kumakura by estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference would have improved data reliability. 

Conclusion
10.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112